Citation Nr: 1528523	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for low back pain lumbago.  

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to special monthly compensation based on the need for aid and attendance.

6.  Entitlement to special monthly compensation based on housebound status.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic disability manifested by bilateral foot pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to December 1980, from August 2001 to April 2002, from January 2003 to June 2003, and from August 2004 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 (PTSD), August 2012 (bilateral knee disability and low back disability) and September 2014 (special monthly compensation based on the need for aid and attendance and/or housebound status, and disability manifested by bilateral foot pain) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's May 2013 and April 2014 VA Form 9s, substantive appeals, submitted specific to entitlement to an initial evaluation in excess of 20 percent for low back pain lumbago, entitlement to an initial evaluation in excess of 30 percent for PTSD, and entitlement to service connection for bilateral knee disability, reflected his desire to participate in a hearing before a member of the Board.  However, in June 2014 and July 2014 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the increased rating claims for the Veteran's PTSD and back are on appeal, and in an April 2011 application for TDIU, the Veteran asserted he was unable to work due to his PTSD and back disabilities.  Thus, although a June 2015 statement of the case has been issued, and the Veteran has perfected an appeal pursuant to such, the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board as part and parcel of his increased rating claims.

Additional evidence, to include VA treatment records and disability benefits questionnaires most recently received by VA in December 2014, for the claims herein on appeal, were associated with the record subsequent to the most recent, April 2014 statement of the case (SOC) issued for entitlement to service connection for bilateral knee disability and the April 2014 supplemental statement of the case (SSOC) issued for the PTSD and back increased rating claims.  Neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2014).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeals for the relevant issues were all filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  The record does not reflect that the additional evidence was submitted by the Veteran.  Nevertheless, as the issues on appeal are being remanded for further development, the RO will be able to consider the additional evidence on readjudication of the issues following completion of the actions requested in the Remand below.

The issues of entitlement to service connection for bronchitis, dermatitis, sleep disturbance, neuritis, peripheral neuropathy, cellulitis, memory loss, Parkinson, traumatic brain injury, have been raised by the record in a September 2014 statement, the issue entitlement to service connection for a traumatic brain injury was also raised again in a September 2014 application for benefits, and entitlement to service connection for erectile dysfunction as secondary to PTSD was raised in a December 2014 application for benefits; however, these issues have not been adjudicated AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

Review of the most recent December 2010 VA PTSD examination reflected a sole diagnosis of PTSD.  However, an April 2014 VA treatment record provided diagnoses of panic disorder with agoraphobia and depression.  Thus, another VA examination is warranted so that the examiner may be afforded the opportunity to attempt to differentiate the nature or extent of the service-connected PTSD from the nonservice-connected psychiatric diagnoses.  However, the Board emphasizes that if it is not possible to distinguish the effects of the service-connected PTSD from any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).

Review of the most recent August 2012 VA back conditions examination report reflected that the Veteran reported flare-ups characterized by worsening pain when sitting or driving more than 30 minutes, as well as when dressing, and specifically when putting on shoes and pants.  However, the August 2012 VA examiner did not address the level of additional impairment, if any, the flare-ups may have caused.  Further, the August 2012 VA examiner did not address whether it was feasible to portray the additional impairment in terms of additional limitation in range of motion in degrees.  Thus, the Board finds that the August 2012 VA back conditions examination is not adequate.  Where VA provides the veteran with an examination in a claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner did not address the functional impact of the Veteran's reported flare-ups.  As such, remand is necessary.

With respect to the claim for service connection for bilateral knee disability, the Board concludes that the August 2012 VA knee and lower leg conditions examination report is not adequate for the purpose of adjudicating the Veteran's claim.  The VA examiner provided an opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner provided a rationale which stated the Veteran denied any knee problems in service.  However, the examiner also noted the Veteran reported that both knees had been painful for the past 8 or 9 years, which indicated that knee pain conceivably onset during active service.  Thus, the VA examiner's rationale is inconsistent with other findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, on remand, the Veteran should be afforded another VA examination to identify, and opine as to the etiology of, any diagnosed bilateral knee disability. 

In light of the remand, updated VA treatment records should be obtained.  The record reflects the VA treatment records, from the Tuscaloosa VA Medical Center(VAMC), most recently dated in April 2014, have been associated with the record, and although sporadic VA treatment records have been associated with the record thereafter, it does not appear that such are complete.  Thus, on remand, updated VA treatment records from the Tuscaloosa VAMC, to include all associate outpatient clinics, since April 2014 (excluding any records already associated with the claims file), should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Additionally, as the Veteran's TDIU claim is reliant upon the evaluation for his service-connected PTSD and back disability, as well as the bilateral foot and bilateral knee claims, the Board observes that these claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, the Board must defer deciding the TDIU claim pending completion of the action requested below.

Finally, in a June 2015 VA Form 9, substantive appeal, specific to the issues entitlement to special monthly compensation based on the need for aid and attendance, entitlement to special monthly compensation based on housebound status, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by bilateral foot pain, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  Such a hearing has not yet been afforded to the Veteran.  Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony at a Travel Board hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal for entitlement to special monthly compensation based on the need for aid and attendance, entitlement to special monthly compensation based on housebound status, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by bilateral foot pain.  Thus, a remand is required in order to afford the Veteran his clearly requested Travel Board hearing for these specific issues.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.7, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Tuscaloosa VAMC, to include all associated outpatient clinics, since April 2014 (excluding any records already associated with the claims file), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed.   If the service-connected psychiatric disability manifestations cannot be clinically distinguished from manifestations of nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an appropriate examination to assess the nature and severity of his back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should be scheduled during a period of flare-up of the Veteran's back disability, if possible.  The examiner should specifically note whether the Veteran's reported flare-ups result in additional functional limitation, and if feasible, determine any additional limitation in range of motion, in degrees.  If it is not feasible to make that determination, the examiner should explain why not and what information would be needed in order to make a determination.

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology any bilateral knee disability that may be present or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to each knee disability, the examiner is requested to provide the following:

Whether it is at least as likely as not (50 percent probability or more) that the diagnosed knee disability was present in service, was caused by service, or is otherwise related to service. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

5.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Thereafter, after undertaking any other development deemed appropriate, readjudicate the issues on appeal to include entitlement to a TDIU, to include with consideration of all additional evidence received since issuance of the April 2014 SOC and SSOC.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

7.  Following completion of the actions requested above, if any benefit sought has not been granted, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, including as to the issues of entitlement to special monthly compensation based on the need for aid and attendance, entitlement to special monthly compensation based on housebound status, and whether new and material evidence has been received to reopen entitlement to service connection for a disability manifested by bilateral foot pain, unless otherwise indicated.  Ensure that notice of the hearing is sent to the Veteran's current address.  This notice letter must be documented in the claims file.  Thereafter, the appeal should be returned to the Board, as appropriate, for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


